ALLEN, J.
„ 1. Sections 614-84 and 614-86,. General Code, as amended in 1925, are valid enactments, not in contravention of the state or' federal constitutions.
2. The city of Toledo enacted an ordinance providing in substance that it shall be unlawful for any one operating* an interurban motor bus over the streets within that city to carry a passenger for hire from one point within the city limits to another point within the city limits, except on such routes or parts of routes where there, is no Community Traction Company service, either by bus or street car, and that, before any such interurban motor bus may carry any passengers for hire from one point to another within the city in territory where no such municipal traction service is given, a permit must first he secured from city council by resolution duly adopted. The ordinance also provides penalties for its infraction. Held, such ordinance is valid.
Marshall, CJ., Day, Jones and Matthias, JJ., concur. Kinkade and Robinson, JJ., concur in judgment.